OFFICE   OF THE ATIORNEY     GENERAL    OF TEXAS

                               AUSTIN




Eonorabla I. L. Uhaadler
county AuAitor
iioatagua cotmtr
M?Jatagur,2wxal

bar      sir1




          Your rrquat TOY
fully omrlAeroA by thla U
queet as r8llewsr




                                      OF ltb0r    or tb corni~
                                   o haio this rrrk Aono
                                   the AuUter tir8t     befrr(i
                                               The thlQrqthat
                                   bo Juaif~eA    in not allow=
                           t: be pnriawhenpra00ma te tho

                 o authoritiar citeA ir opinion8 Sue. 0-699
and 0-61~9 of thlaa0partasnt. oopies of whloh am soabood
for your information,uo arawer peer rir& pusmtion in th,a
aqatira.
          It It3the duty or th*'CountJdw3itor tc 8(H to thr
rtriat eniorowmt of the law (~ovecnfngeountr iLaanses.       tAFti-
010 1681, V. A. C. 8.) I3 is his 4luty ta oxmaim and inquire
Eotmrablo S. L. ChnMler,   Saga 8



into tk roorrootnees
                   et lo6euatB      agalrmt        tke    osuety.       ( A& i-
cle 1653, V. A. C. 8.) O~aimm, billr anA raeouat* yaiaet
tho oounty are tiubJoot tc the approrrl of the Cmaty Auditor
before vamc?nt can ba mado. (Art&oh   1660.   V. A. C. 8.1 ‘Iha




           Iea nswer to h o urlea o a queetloa
                                       a       you are reupeot-
fuAly ldri8ed tlmt it la the opfainn of thi8    6q?eirtuantthat
LOU hato no legal authority tr rlp#rero t,& looouats
                                               e       deoOrlb-
& IS pur letter and mat      it i# your aut)r to rsfueo to approw
r uehlea eunte.

                                              Y.r y
                                                  trull             r o ta s

                                       Al3-mlw.t         -t           o r mIx A